COLLIER, C. J.
It is a rule of very general application that where a paper is read by one party, the whole is to be read if required by the adverse party. This rule may be said to be founded upon the reason, that the reading of the entire document is necessary to ascertain with certainty, its real sense and meaning ; and further, that by offering it as an instrument of evidence, its admissibility has been so far affirmed as to preclude objection to it, when introduced by the other side.
In Isaacs v. McGrath, [1 N. & McC. Rep. 563,] the law on this point is thus stated: “ Where papers are called for by one party, which are in possession of the other, they ought not to be garbled, but the whole produced, subject however to all legal exceptions when produced; and that whenever a document or paper is referred to by any other, which is admissible evidence, such document or paper so referred to, ought to be produced.” [3 Ph. Ev. C. & H’s notes, 1207; 1 Stark. Ev. 6 Am. ed. 359; Withers v. Gillespy, 7 Sergt. & R. Rep. 14.] And it is laid down hr general terms, that the books of a merchant, when offered by one party for the purpose of establishing a demand, may be used by his adversary to show a discharge, or that nothing is due. [2 Ph. Ev. C. & H’s ed. 227 to 229, and cases cited.]
In the case at bar, the defendant called for the account of sales of his cotton in possession of the plaintiff, and used it as evidence of the time when it was sold. The use of the paper for this purpose was an admission that the cotton had been sold, and dispensed with proof of the genuineness of the paper, and made it evidence of the facts shown by it. It was therefore competent for the plaintiff to introduce it as evidence of the amount of the sales with which the Bank was chargeable ; but it was not conclusive, and the defendant might have proved that the account was incorrect, or that the cotton sold for a smaller price than it would have done had the sale been made according to the contract between the parties, &c.
It is needless to consider the charge to the jury upon the fourth article of the regulations under which the cotton was received and sold, as there was an entire absence of proof to show, that the sale was not made in strict conformity thereto. Nor was it pretended, so far as we can learn from the bill of exceptions, that there was a departure by the plaintiff from the requirements of *182that article ; or if it was disregarded, that any injury has resulted to the defendant.
There is no error shown by the assignments, and the judgment is consequently affirmed.